DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0205356 to Mistyurik as modified by JP 08-244311 to Saito.
With regard to Claim 1, Mistyurik teaches (figs. 1 and 2) an information processing device,  (fig. 1) comprising:
	a cover (106) including a first surface in which an opening is formed, the cover being configured to pivot [0004, 0006-0007];
	a housing; and
	a touch panel (104) which is to be located in the opening when the cover (106) is in a closed state in which the cover covers the housing, wherein
	the cover includes a frame between an edge of the first surface and the opening.

    PNG
    media_image1.png
    438
    524
    media_image1.png
    Greyscale

	Mistyurik teaches the claimed invention except for the cover being configured to pivot about an axis of a first rotating shaft parallel to the first surface and a housing to which the first rotating shaft is coupled.
	However, Saito teaches (fig. 2) the cover being configured to pivot about an axis of a first rotating shaft parallel to the first surface and a housing to which the first rotating shaft is coupled [0008].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Mistyurik with the teachings of Saito to provide a pivotal support device for a printer cover that can improve safety [0005].
With regard to Claim 2, Mistyurik teaches (figs. 1 and 2) wherein the cover (106) includes a second surface (not labeled, but on the left side of the cover) and a third surface (not shown or labeled, but if shown, it would be on the right side of the cover), which are coupled to the first surface, and the first surface, the second surface, and the third surface intersect one another.
With regard to Claim 5, Mistyurik teaches the claimed invention except for wherein the cover is coupled to the housing through a damper configured to attenuate a rotating speed of the cover pivoting about the axis of the first rotating shaft.
However, Saito teaches wherein the cover is coupled to the housing through a damper configured to attenuate a rotating speed of the cover pivoting about the axis of the first rotating shaft [0008].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Mistyurik with the teachings of Saito to provide a pivotal support device for a printer cover that can improve safety [0005].
Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claims 3-4 is the inclusion of the limitations the touch panel includes a fourth surface serving as a front surface and is configured to pivot about an axis of a second rotating shaft parallel to the fourth surface, and in the closed state, the first surface and the fourth surface are to be parallel to each other. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853